Citation Nr: 1020959	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  05-13 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, to include on a secondary basis.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  By rating action dated 
April 2003, the RO denied the Veteran's claim for service 
connection for coronary artery disease, to include as due to 
service-connected disability.  In addition, the Veteran has 
filed a timely appeal to a July 2008 rating decision that 
denied his claim for a total rating.  These matters were 
previously before the Board in January 2009, at which time 
they were remanded for additional development of the record, 
and to ensure due process.  As the requested actions have 
been accomplished, the case is again before the Board for 
appellate consideration. 

On October 13, 2009, in accordance with authority provided in 
38 U.S.C. § 1116, the Secretary of Veterans Affairs announced 
his decision to establish presumptions of service connection, 
based upon exposure to herbicides within the Republic of 
Vietnam during the Vietnam era, for three new conditions:  
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  As required by 38 U.S.C. § 1116, the Department 
of Veterans Affairs (VA) will issue regulations through 
notice and comment rule-making procedures to establish the 
new presumptions of service connection for those diseases.  
Those regulations will take effect on that date that a final 
rule is published in the Federal Register.  Until that time, 
VA does not have authority to establish service connection 
and award benefits based upon the planned new presumptions.  
On November 20, 2009, the Secretary of Veterans Affairs 
directed the Board to stay action on all claims for service 
connection that cannot be granted under current law but that 
potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart 
disease, Parkinson's disease, and B cell leukemias based upon 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era.  As this appeal contains a claim that may be 
affected by these new presumptions, the Board must stay 
action on the claim for service connection for coronary 
artery disease in accordance with the Secretary's stay.  Once 
the planned final regulations are published, the adjudication 
of any case or claim that has been stayed will be resumed.  

The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran asserts that he is unable to work due to the 
severity of his service-connected disabilities.  

Service connection is in effect for PTSD with depressive 
disorder, evaluated as 50 percent disabling; postoperative 
chondromalacia of the right knee, evaluated as 20 percent 
disabling; diabetes mellitus, evaluated as 20 percent 
disabling; patellar tendon bone graft site of the left knee, 
evaluated as 10 percent disabling; degenerative joint disease 
of the right knee, evaluated as 10 percent disabling; 
residuals of a right ankle sprain, evaluated as 10 percent 
disabling; peripheral neuropathy of the left lower extremity, 
evaluated as 10 percent disabling; peripheral neuropathy of 
the right lower extremity, evaluated as 10 percent disabling; 
tinea pedis, evaluated as noncompensable, and for erectile 
dysfucntion, evaluated as noncompensable.  The combined 
schedular evaluation is 80 percent.  

On VA psychiatric examination in March 2008, the Veteran 
denied suicidal or homicidal ideation.  He was able to 
maintain personal hygiene, and no inappropriate behavior was 
described.  The examiner concluded that PTSD was moderate, 
and assigned a Global Assessment of Functioning score of 58.  

During the most recent VA examination concerning the 
Veteran's heart condition, conducted in April 2009, the 
examiner noted the Veteran was confused and had memory 
problems.  The Veteran said he was basically confined to his 
house as he did not feel like doing anything.  [The Board 
notes, however, that he also stated that he attended a ball 
game over the weekend.]  The Veteran also voiced suicidal 
ideation and homicidal tendencies.  The examiner suggested 
that the Veteran's difficulty with employment was related to 
his psychiatric disabilities.  However, a psychiatric 
examination was not conducted.  The examiner further noted 
that the Veteran's heart condition was not impacting his 
employability as to sedentary jobs.  Thus, the Board finds 
that a remand for a new psychiatric examination is necessary 
to adequately evaluate the Veteran's claim.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  The RO/AMC should contact the Veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his service-
connected disabilities since 2009.  After 
securing the necessary authorizations for 
release of this information, the RO/AMC 
should seek to obtain copies of all 
treatment records referred to by the 
Veteran.  VA treatment records from the 
VA Medical Center in Denver and 
associated clinics dating since July 2008 
should also be obtained.

2.  The RO/AMC should schedule a VA 
psychiatric examination to determine the 
nature and severity of the Veteran's 
service connected PTSD with depressive 
disorder.  The claims folder should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  All symptomatology related 
to the service connected psychiatric 
disorder should be described.  In 
addition, the examiner should address the 
impact of the Veteran's service connected 
psychiatric disability on his ability to 
obtain and retain gainful employment.  A 
rationale for the conclusions reached 
should be provided. 

3.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim for 
a total disability rating based on 
unemployability may be granted.  If not, 
he and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).






